Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed March 10, 2021, claims 1-16 are currently pending in the instant application. 

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1, 2 and 5-10, directed to a method of making an allosteric DNA-binding protein sensor and/or switch, which binds to a target molecule; and the election of Species without traverse as follows: 
Species (A): wherein said complementary strand is extended (step iiia) (instant claim 1), 
Species (B): wherein any of said adapter nucleic acid molecules comprise one or more of a barcode, a recombination site, a topoisomerase recognition site, or a transposase recognition site (instant claim 9), 
Species (C): (a) wherein a primer anneals to said strand of said at least partially double stranded second adaptor (instant claim 10), and
Species (D): further comprising at least one polymerase with a bias for cytosine (instant claim 16), in the reply filed on July 5, 2021 is acknowledged.  

	The traversal is on the grounds that: (a) Ost describes that the convertible bases are within a tag sequence, such that the convertible bases do not represent a universal primer binding site, wherein the subject claims require that the convertible and/or universal bases are found in the primer-binding region (Applicant Remarks, pg. 1, last full paragraph); and (b) Ost only discloses that amplification is achieved after circularization by a primer that hybridizes to the 3’-adaptor; Ost teaches WGA, which use random primers; and Ost does not disclose the technical effect to provide two different primer binding sites, such 
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. As an initial matter, the claims do not recite “convertible and/or universal bases” as asserted by Applicant, but instead the claims recite at least one universal base and/or at least one convertible base. Regarding Applicant’s assertion regarding the location of the convertible base, the Examiner respectfully points out that: (i) the location of the convertible base is irrelevant because a primer-binding site comprising a convertible base is optional (e.g., at least one universal base and/or at least one convertible base); (ii) the instant as-filed Specification defines a “convertible base” as a natural base or analog thereof (See; as-filed Specification, pg. 16, line 34), such that the primer-binding region of the adapters as taught by Ost et al. clearly comprise natural bases or analogs thereof; and (iii) assuming arguendo that convertible bases are only present within the adapter tag as asserted by Applicant, the primer-binding region would still be understood to “comprise” at least one convertible base (See; Ost et al., Abstract; and pg. 2, lines 1-2 teaching adapters having a region of more than one type of cytosine including cytosine itself). Clearly, Ost et al. teach a primer-binding region comprising at least one universal base (as well as, at least one convertible base). Thus, the restriction is proper.
Regarding (b), regarding Applicant’s assertion that the subject matter of this section is different from the present claims, the Examiner notes that this argument is irrelevant to whether the Ost et al. teach the special technical feature encompassed by the instant claims. Moreover, no particular primers are recited in the instant independent claims. As noted in the Restriction-Election Requirement, Ost et al. teach the technical feature encompassed by the instant claims and, thus, Groups I-VI lack unity of invention.

Claims 3, 4 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2021.


The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 2, 5, 6 and 8-10 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed February 14, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2017/072862, filed on September 12, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2019 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Claim Objection/Rejections
Claim Interpretation: The Examiner has interpreted the term “an identical base sequence” in claim 1 to refer to a sequence of any length including one base.
The Examiner has interpreted Step 1(iii) (e.g., a primer is annealed...) in claim 1 to be excluded from the method if the first adapter nucleic acid molecule and the second adapter nucleic acid molecule are not at least partially double-stranded as optionally provided in claim 1 (e.g., wherein the first adapter nucleic acid molecule and the second adapter nucleic acid molecule are single-stranded).
The Examiner has interpreted the term “a first base bias” and “a second base bias” in claim 5 to refer to the same bias or different biases.

Specification Objections
This disclosure is objected to because the as-filed Specification, filed March 10, 2019 contains an embedded hyperlink and/or other form of Browser-executable code (e.g., pg. 31, line 27). Applicant is http:// recitations.  See MPEP § 608.01.

Markush Objections
Claims 6 and 8 objected to because of the following informalities:  Claim 6, for example, recites the term “wherein said conversion of said at least one convertible base...is performed by an enzymatic, chemical or photochemical reaction”, such that claim 6 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein said conversion of said at least one convertible base...is performed by a reaction selected from the group consisting of an enzymatic, chemical and photochemical reaction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “said first and second adapter nucleic acid molecule acid” or the term “said first and second adapter nucleic acid molecule” such as recited in claim 1, lines 2, 12-13 and 37. There is insufficient antecedent basis for the term “said first and second adapter nucleic acid molecule acid” or the term “said first and second adapter nucleic acid molecule” in the claim because claim 1, line 3 recites the term “a first adapter nucleic acid molecule”, and claim 1, line 4 recites the term “a second adapter nucleic acid molecule”.

Claim 1 is indefinite for the recitation of the term “performing a first extension step” in line 18 because it is unclear as to what the ‘first extension step’ is performed on, and how a first and second antisense adapter is obtained from “performing a first extension step”, such that it is unclear whether the ‘first extension step’ is performed on the first and second adapter nucleic acid molecules, on the target nucleic acids, on the first and second adapter nucleic acid molecule acids, on the convertible base, on the converted base, on the double-stranded nucleic acid fragment, on the primer-binding region, and/or on some other molecule and, thus, the metes and bounds to the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “essentially complementary” in lines 33-35 because it is unclear as to the meaning of the term “essentially complementary”, and how much complementarity is encompassed by the term “essentially complementary”; such that it is unclear whether the term refers to 99% complementary, 3% complementary, a single base that is complementary, it looks like it could be complementary, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “said at least one universal, convertible, or converted base” such as recited in claim 1, lines 36-37. There is insufficient antecedent basis for the term “at least one universal, convertible, or converted base” in the claim because claim 1, lines 8-9 recite the term “at least one universal base and/or least one convertible base”, and claim 1, lines 15-16 recites the term “at least one converted base”.
Claim 2 is indefinite for the recitation of the term “preferably pair with different bases” in line 2 because the term “preferably” is a relative term that renders the claim indefinite because the specification does not provide a standard for ascertaining the requisite amount of preference that is necessarily present for the bases to pair with different bases, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, it is unclear whether the convertible base 
Claim 9 is indefinite for the recitation of the term “said adapter nucleic acid molecule” in lines 2. There is insufficient antecedent basis for the term “said adapter nucleic acid molecule” in the claim. Moreover, it is unclear whether the term “said adapter nucleic acid molecule” refers to the first adapter nucleic acid molecules, the second adapter nucleic acid molecules, some unidentified third adapter nucleic acid molecules, a first, second or third antisense adapter nucleic acid molecule, double-stranded adapter molecules, single-stranded adapter molecules, or some other adapter nucleic acid molecule and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “said first and/or third antisense adapter nucleic acid molecule” in lines 4-5. There is insufficient antecedent basis for the term “said first and/or third antisense adapter nucleic acid molecule” in the claim. Moreover, instant claim 1 from which claim 10 depends does not recite a ‘third antisense adapter’ and, thus, the metes and bounds of the claims cannot be determined.
Claim 10 is indefinite for the recitation of the term “particularly differing” in lines 6 and 10 because it is unclear as to what other temperature differences are allowable and encompassed by the term “particularly differing”, and whether different temperatures differing by 1oC, 50oC, or 200oC are encompassed and preferred by the term “particularly differing” and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “said second and/or fourth antisense adapter nucleic acid molecule” in lines 4-5. There is insufficient antecedent basis for the term “said second and/or fourth antisense adapter nucleic acid molecule” in the claim. Moreover, instant claim 1 from which claim 10 depends does not recite a ‘fourth antisense adapter’ and, thus, the metes and bounds of the claims cannot be determined.
Claims 5, 6 and 8 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 recites (in part) “third antisense adapter nucleic acid molecule”, and “fourth antisense adapter nucleic acid molecule” in lines 5 and 9. Claim 10 depends from claim 1. It is noted that instant claim 1 does not recite an “a “third antisense adapter nucleic acid molecule”, or a “fourth antisense adapter nucleic acid molecule”. Thus, claim 10 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Mikawa (US Patent No. 8883990, issued November 11, 2014).
Regarding claims 1, 2, 5, 6 and 8-10, Mikawa teaches methods and compositions for asymmetrically tagging a nucleic acid fragment using asymmetric adapters (Abstract). Mikawa teaches producing asymmetrically tagged nucleic acid fragment (interpreted as a template strand), the method comprising: (1) ligating an adapter to both ends of a double-stranded nucleic acid fragment (interpreted as ligating a first adapter, and a second adapter to a double stranded nucleic acid fragment), wherein the adapter includes: (a) a first and second nucleic acid strand hybridized together, wherein the hybridized strands include on ore more wobble base pair (interpreted as a convertible base, inherently converted by reaction), wherein a “wobble base” is a nucleic acid base that can base pair with a first nucleotide base in a complementary nucleic acid strand, but that, when employed as a template strand for nucleic acid synthesis, leads to the incorporation of a second, different nucleotide base into the synthesizing strand (interpreted as ligating to a complementary strand); (b) a ligation site positioned on a first end of the hybridized strands configured to allow ligation of the adapter to the double-stranded nucleic acid fragment; and (c) a nucleic acid synthesis primer binding site (interpreted as an adapter comprising a primer binding site) positioned upstream of the one or more wobble base pair; (2) annealing a synthesis primer specific for the nucleic acid synthesis primer binding site to the adaptor ligated fragment; and (3) performing a first round of nucleic acid synthesis initiated from the annealed synthesis primer, wherein the nucleotide base incorporated at the one or more wobble base pair in the adapter region at a first end of the adaptor ligated fragment is different than the corresponding nucleotide in the adapter region at a second end of the adapter ligated fragment, thereby producing an asymmetrically tagged nucleic acid fragment (interpreted as base pairs include nucleoside analogs such as deoxyinosine, 2,6-diaminiopurine, PNAs, and LNAs; as well as wobble bases including deoxyinosine, 8-oxo-dA, 8-oxo-dG and the like (interpreted as universal bases; and convertible bases inherently converted by reaction, claims 1 and 6) (col 6, lines 5-13). Mikawa teaches that non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand; 8-oxo-dG, which can pair with dA in a complementary strand; and deoxy-inosine (dI), which can pair with any of dG, dA, dC, or dT (of dN) in a complementary strand, wherein the presence of one or more wobble bases in an asymmetric adapter allows the production of asymmetrically tagged nucleic acids after a first round of nucleic acid synthesis as shown in Figure 6 (interpreted as universal bases; convertible bases; inherently converted by reaction; and pairing with different bases, claims 1, 2 and 6) (col  20, lines 43-51 and 55-58; and Figure 6). Mikawa teaches digesting the asymmetrically tagged nucleic acid fragment with a restriction enzyme specific for the restriction enzyme recognition and/or cut site; and ligating a second, different adapter to the digested fragment, the second adapter having a ligation site compatible with the digested end of the fragment (interpreted as ligating a second adapter, claim 1) (col 2, line 67; and col 3, lines 1-5). Mikawa teaches in Figure 6, asymmetric adapters with wobble bases to produce asymmetrically tagged fragments after replication, wherein Figure 6 illustrates double-stranded adapters comprising a primer binding site, a ligation site, and at least one convertible/natural base (interpreted as at least partially double-stranded adapters comprising primer-binding site; and at least one convertible base, claim 1) (col 3, lines 59-64; and Figure 6). Mikawa teaches that the adapter further comprises one or more of the following: a unique identifier (UID) (interpreted as a barcode), an RNA polymerase promotor region, a primer-binding site, a restriction enzyme site, and a recombination site (col 3, lines 12-16). Mikawa teaches that Figure 14 illustrates sequencing gel analysis of synthesized first strand cDNA produced from RNA derived from IVT of asymmetrically tagged nucleic acid fragments (interpreted as antisense strand, claim 1) (col 4, lines 21-23; and Figure 14). Mikawa teaches that the term “amplicon” means the product of a polynucleotide amplification, wherein the polynucleotides are usually double-stranded, that are replicated from one or more starting sequences, wherein the one or more starting sequences can be one or more copies of the same sequence, or it can be a mixture of different sequences (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 4, lines 57-62). Mikawa teaches that primer pairs include a first primer having a sequence that is the same or similar to a first portion of a target nucleic acid, and a second primer having a sequence that is complimentary to a second portion of a target nucleic acid to provide for amplification of the target nucleic acid or a fragment thereof (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 9, lines 60-67; and col 10, line 1). Mikawa teaches PCR for making multiple copies of a target nucleic acid flanked by primer binding sites, such reaction comprising one or more repetitions of the following steps: (i) denaturing the target nucleic acid, (ii) annealing primers to the primer binding sites, and (iii) extending the primers by a nucleic acid polymerase (interpreted as encompassing a polymerase with a base bias) in the presence of nucleoside triphosphates; and that reverse transcription PCR (RT-PCR) converts a target RNA to a complementary single stranded DNA, which is then amplified (interpreted as converting a convertible base; performing an extension step; primer annealed to the adapter; comprising a primer; obtaining a first and second antisense adapter nucleic acid molecule; encompassing a polymerase with a base bias; barcode; and preferably pair with different bases, claims 1, 2, 5 and 9) (col 7, lines 29-35 and 52-55). Mikawa teaches that in conventional PCR using Taq DNA polymerase, a double-stranded target nucleic acid can be denatured at a temperature of >90oC, primers anneal at a temperature in the range of 50-75oC, and primers extend at a temperature in the range of 72-78oC (interpreted as primer annealing at temperatures differing by at least 2oC, claim 10) (col 7, lines 43-47). Mikawa teaches that an in vitro transcription (IVT) reaction was performed directly from the adapter library obtained in Figure 11, the library was denatured in mild conditions to avoid complete denaturation but enough denaturation to allow access of an antisense oligonucleotide that produces a double-stranded T3 promoter region; and that to confirm the identity of the RNA transcript produced, reverse primer priming ability was checked by the synthesis of a first stranded cDNA as shown in Figure 13, the transcript strand should contain the complementary sequence of reverse primer located near the 3’ end of the IVT transcript produced in the previous step, wherein Figure 13 shows that cDNA was synthesized from the labeled reverse primer (interpreted as obtaining antisense nucleic acid polynucleotides comprise the four natural nucleosides (e.g., deoxyadenosine, deoxycytidine, deoxyguanosine, and deoxythymidine for DNA or their ribose counterparts for RNA) (interpreted as convertible bases) linked by phosphodiester linkages; however, they can also comprise non-natural analogs including modified bases (interpreted as convertible bases; and modified bases, claim 1) (col 9, lines 11-18). Mikawa teaches that nucleic acids in nucleic acid sample from a single source as well as from multiple sources include a locus of interest for which at least one reference sequence is known (interpreted as a universal sequence, claim 1) (col 13, lines 52-55). Mikawa teaches that the nature of the bond or linkage can vary widely and the ligation can be carried out enzymatically or chemically (interpreted as enzymatic or chemical reaction, claim 6) (col 6, lines 53-55). Mikawa teaches that template-driven reaction are primer extensions with a nucleic acid polymerase or oligonucleotide ligations with a nucleic acid ligase including PCR, linear PCR, nucleic acid sequence-based amplification, rolling circle amplification, etc. (interpreted as ligation with a ligase, claim 8) (col 5, lines 2-5).
Mikawa meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims  1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mikawa (US Patent No. 8883990, issued November 11, 2014) in view of Pham et al. (US Patent Application Publication No. 20140234610, published May 15, 2014).
Regarding claims 1, 2, 5, 6 and 8-10, Mikawa teaches methods and compositions for asymmetrically tagging a nucleic acid fragment using asymmetric adapters (Abstract). Mikawa teaches producing asymmetrically tagged nucleic acid fragment (interpreted as a template strand), the method comprising: (1) ligating an adapter to both ends of a double-stranded nucleic acid fragment (interpreted as ligating a first adapter, and a second adapter to a double stranded nucleic acid fragment), wherein the adapter includes: (a) a first and second nucleic acid strand hybridized together, wherein the hybridized strands include on ore more wobble base pair (interpreted as a convertible base, and inherently converted by reaction), wherein a “wobble base” is a nucleic acid base that can base pair with a first nucleotide base in a complementary nucleic acid strand, but that, when employed as a template strand for nucleic acid synthesis, leads to the incorporation of a second, different nucleotide base into the synthesizing strand (interpreted as ligating to a complementary strand); (b) a ligation site positioned on a first end of the hybridized strands configured to allow ligation of the adapter to the double-stranded nucleic acid fragment; and (c) a nucleic acid synthesis primer binding site (interpreted as an adapter comprising a primer binding site) positioned upstream of the one or more wobble base pair; (2) annealing a synthesis primer specific for the nucleic acid synthesis primer binding site to the adaptor ligated fragment; and (3) performing a first round of nucleic acid synthesis initiated from the annealed synthesis primer, wherein the nucleotide base incorporated at the one or more wobble base pair in the adapter region at a first end of the adaptor ligated fragment is different than the corresponding nucleotide in the adapter region at a second end of the adapter ligated fragment, thereby producing an asymmetrically tagged nucleic acid fragment (interpreted as ligating a first and second adapter; identical base sequence; adapter comprises a ligation site and a primer-binding region; and at least partially double-stranded, claims 1 and 6) (col 2, lines 42-59; and col 6, lines 11-18). Mikawa teaches non-Watson-Crick base pairs including nucleoside analogs such as deoxyinosine, 2,6-diaminiopurine, PNAs, and LNAs; as well as wobble bases including deoxyinosine, 8-oxo-dA, 8-oxo-dG and the like (interpreted as universal bases; and convertible bases, claim 1) (col 6, lines 5-13). Mikawa teaches non-Watson-Crick base pairs, wherein non-limiting examples of wobble bases include: 8-oxo-dA, which can base pair with dG in a complementary strand; 8-oxo-dG, which can pair with dA in a complementary strand; and deoxy-inosine (dI), which can pair with any of dG, dA, dC, or dT (of dN) in a complementary strand, wherein the presence of one or more wobble bases in an asymmetric adapter allows the production of asymmetrically tagged nucleic acids after a first round of nucleic acid synthesis as shown in Figure 6 (interpreted as universal bases; convertible bases; inherently converted; and pairing with different bases, claims 2 and 6) (col  20, lines 43-51 and 55-58; and Figure 6). Mikawa teaches digesting the asymmetrically tagged nucleic acid fragment with a restriction enzyme specific for the restriction enzyme recognition and/or cut site; and ligating a second, different adapter to the digested fragment, the second adapter having a ligation site compatible with the digested end of the fragment (interpreted as ligating a second adapter, claim 1) (col 2, line 67; and col 3, lines 1-5). Mikawa teaches in Figure 6, asymmetric adapters with wobble bases to produce asymmetrically tagged fragments after replication, wherein Figure 6 illustrates double-stranded adapters comprising a primer binding site, a ligation site, and at least one convertible/natural base (interpreted as at least partially double-stranded adapters comprising primer-binding site; and at least one convertible base, claim 1) (col 3, lines 59-64; and Figure 6). Mikawa teaches that the adapter further comprises one or more of the following: a unique identifier (UID) (interpreted as a barcode), an RNA polymerase promotor region, a primer-binding site, a restriction enzyme site, and a recombination site (col 3, lines 12-16). Mikawa teaches that Figure 14 illustrates sequencing gel analysis of synthesized first strand cDNA produced from RNA derived from IVT of asymmetrically tagged nucleic acid fragments (interpreted as antisense strand, claim 1) (col 4, lines 21-23; and Figure 14). Mikawa teaches that the term “amplicon” means the product of a polynucleotide amplification, wherein the polynucleotides are usually double-stranded, that are replicated from one or more starting sequences, wherein the one or more starting sequences can be one or more copies of the same sequence, or it can be a mixture of different sequences (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 4, lines 57-62). Mikawa teaches that primer pairs include a first primer having a sequence that is the same or similar to a first portion of a target nucleic acid, and a second primer having a sequence that is complimentary to a second portion of a target nucleic acid to provide for amplification of the target nucleic acid or a fragment thereof (interpreted as an adaptor nucleic acid characterized by an identical base sequence, claim 1) (col 9, lines 60-67; and col 10, line 1). Mikawa teaches PCR for making multiple copies of a target nucleic acid flanked by primer binding sites, such reaction comprising one or more repetitions of the following steps: (i) denaturing the target nucleic acid, (ii) annealing primers to the primer binding sites, and (iii) extending the primers by a nucleic acid polymerase (interpreted as encompassing a polymerase with a base bias) in the presence of nucleoside triphosphates; and that reverse transcription PCR (RT-PCR) converts a target RNA to a complementary single stranded DNA, which is then amplified (interpreted as converting a convertible base; performing an extension step; primer annealed to the adapter; comprising a primer; obtaining a first and second antisense adapter nucleic acid molecule; encompassing a polymerase with a base bias; barcode; and preferably pair with different bases, claims 1, 2, 5 and 9) (col 7, lines 29-35 and 52-55). Mikawa teaches that in conventional PCR using Taq DNA polymerase, a double-stranded target nucleic acid can be denatured at a temperature of > 90oC, primers anneal at a temperature in the range of 50-75oC, and primers extend at a temperature in the range of 72-78oC (interpreted as primer annealing at temperatures differing by at least 2oC, claim 10) (col 7, lines 43-47). Mikawa teaches that an in vitro transcription (IVT) reaction was performed directly from the adapter library obtained in Figure 11, the library was denatured in mild conditions to avoid complete denaturation but enough denaturation to allow access of an antisense oligonucleotide that produces a double-stranded T3 promoter region; and that to confirm the identity of the RNA transcript produced, reverse primer priming ability was checked by the synthesis of a first stranded cDNA as shown in Figure 13, the transcript strand should contain the complementary sequence of reverse primer located near the 3’ end of the IVT transcript produced in the previous step, wherein Figure 13 shows that cDNA was synthesized from the labeled reverse primer (interpreted as obtaining antisense nucleic acid molecules; primer; adapter and antisense adapter nucleic acid is essentially complementary; conversion is enzymatic; and a sequence complementary to a complementary strand, claim 1) (col 24, lines 41-45 and 58-66; and Figures 11 and 13). Mikawa teaches that polynucleotides comprise the four natural nucleosides (e.g., deoxyadenosine, deoxycytidine, deoxyguanosine, and deoxythymidine for DNA or their ribose counterparts for RNA) (interpreted as convertible bases) linked by phosphodiester linkages; however, they can also comprise non-natural analogs including modified bases (interpreted as convertible bases; and modified bases, claim 1) (col 9, lines 11-18). Mikawa teaches that nucleic acids in nucleic acid sample from a single source as well as from multiple sources include a locus of interest for which at least one reference sequence is known (interpreted as a universal sequence, claim 1) (col 13, lines 52-55). Mikawa teaches that the nature of the bond or linkage can vary widely and the ligation can be carried out enzymatically or chemically (interpreted as enzymatic or chemical reaction, claim 6) (col 6, lines 53-55). Mikawa teaches that template-driven reaction are primer extensions with a nucleic acid polymerase or oligonucleotide ligations with a nucleic acid ligase including PCR, linear PCR, nucleic acid sequence-based amplification, rolling circle amplification, etc. (interpreted as ligation with a ligase, claim 8) (col 5, lines 2-5).
Mikawa does not specifically exemplify optionally converting the at least one convertible base by an enzymatic reaction (instant claim 6, in part).
Regarding claim 6 (in part), Pham et al. teach methods for reducing the complexity of a population of nucleic acids prior to performing an analysis of the nucleic acids such as, for example, sequence analysis, cloning, and amplification; and that the methods result in a subset of the initial population enriched for a desired region of interest, and for analyzing populations having a high degree of complexity such as, chromosomal-derived DNA, whole genomic DNA, or mRNA populations; as well as, for the analysis of pooled samples (paragraph [0007]). Pham et al. teach that nucleic acids isolated from a biological source are fragmented, treated to create blunt ends, and the fragments subjected to ligation reaction to link adapters to the ends, wherein each adapter comprises two strands that are hybridized together to form a stem-loop structure having a double-stranded terminus at the end of the “stem” (interpreted as at least partially double-stranded) that is capable of being ligated to the ends of the fragments; and that the second strand of the adapters is complementary to the 5’ single-stranded overhang, such that annealing the strands together provides a stem-loop adapters having a nick at the location where the 3’ end of the first strand (interpreted as the antisense strand), and the 5’ end of the second strand are adjacent, but not linked, to one another; and that the second strand is preferably comprises a convertible nucleotide, internally located, such that once the adapters are added to the end of the fragments, a denaturation step is performed to separate the duplexes into single-stranded molecules, each with a first strand of the adapter linked at the 3’ end and a second strand of the opposite adapter linked at the 5’ end (paragraph [0076]). Pham et al. teach that the adaptor strands and/or driver (bait) molecules can comprise various types of nucleotides or analogs thereof including DNA, RNA, LNA, PNA, and chimeric biopolymers; and that different convertible nucleotides can be used other than deoxyuridine such as deoxyinosine, thiolated or halogenated bases, RNA bases, methylated bases, and the like, wherein these provide targeting by different nucleic acid modifying enzymes or combinations thereof (interpreted as enzymatically modified), such that the adapter sequences can be tagged with an affinity or reactive moiety (e.g., biotin, azide, primary amine, thiol, or halogenate base, etc.) to allow for purification of the adapter and accompanying sample nuclei acid, wherein these moieties can be added to either the adapters added prior to enrichment, those added after the enriched molecules are converted to double-stranded form, or both (interpreted as converting at least one convertible base, claim 1) (paragraph [0079]). Pham et al. teach that various ligation methods can be used, but a cohesive end is generated by degrading the 5’ strand back to the position of the convertible nucleotide at an internal position in the second strand of the adapter, for example, a deoxyuridine nucleotide within the second strand can be converted to an abasic site using uracil DNA glycosylase, and the abasic site subsequently excised from the molecule using an AP-lyase activity that leave a ligation-competent end comprising a 5’ phosphate group immediately downstream of the excision event (interpreted as enzymatically converting the convertible base), such that this cohesive end can be ligated in trans to an adapter (e.g., hairpin or stem-loop adapter), such that no terminal nucleotides, and are therefore immune to exonuclease digestion to provide a mixture enriched in target molecules (interpreted as enzymatically converting the convertible base, claims 1 and 6) (paragraph [0078], lines 12-36). Pham et al. teach that additional reaction components can be included in a kit such as universal priming sequences for initiation of synthesis, and the like (interpreted as universal sequences, claim 1) (paragraph [0117], lines 1-3).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of reducing the complexity of a population of nucleic acids for downstream analysis as exemplified by Pham et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of asymmetrically tagging a nucleic acid fragment as disclosed by Mikawa to include a step of converting one or more convertible bases within a first and/or second adapter including enzymatic conversion as taught by Pham et al. with a reasonable expectation of success in asymmetrically tagging adapter sequences with an affinity or reactive molecule to allow for purification of the adapter and accompanying sample nucleic acid; and/or to enrich the reaction mixture in target molecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Amy M Bunker/
Primary Examiner, Art Unit 1639